Title: To Benjamin Franklin from William Hodgson, 15 January 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 15 Jany. 1782
I wrote you fully on the 20th Ultimo since when I am not favored with any of yours, a duplicate of your former Letter I rec’d per Mr. A—— who I am sorry to learn has been arrested & is now in Confinement at the suit of Messr. W. & Co— Mr Laurens has been enlarged, but not discharged, having given Bail & entered into recognizance, to appear on a future day, I had made a requisition to Lord Hillsbro. to have access to see him as from you for the purpose of giving him Money for his Subsistence, the very ill state of Health under which Mr Laurens laboured with other Circumstances determined Administration to enlarge him—he is gone to Bath for a short Time. I had the pleasure to see him, he desired me to inform you that for the present he hoped to have no occasion to trouble you for Money as he coud have access to his own Funds—but he desired I wou’d request you to acquaint Congress the first opportunity you coud embrace of his Enlargement, tho he cannot be considered as yet as either exchanged or Released upon Parole— he desires likewise that you woud please to acquaint the young Lady at Vigonnes with the Circumstances of his Release— Mr Laurens when he left Town was very poorly & very lame— I believe his disorder was entirely the Gout—
I shall enclose you a State of the Acc’t with the Prisoners, they now are near 900 & however strange it may appear to you, I have not yet been able to procure a reply to the Memorial I presented on the 4th Decr relative to their exchange if they do not answer before Parliament meets, I shall endeavour to urge them to Action in some other way, but they are such a set, as God, in his Wrath, never before cursed a Country with— Talbot Manley and Hatch all went in the last Cartel— I am sorry to have to Call upon you for more Cash, from Plymo they have only a supply for this week, I shall Continue nevertheless to advance money for the weekly p[aymen]ts, not doubting but you will reimburse me, the paymts are now very near £50 per week so you know what supply will be necessary— Do you not think if you was to send me a Memorial from your Self to the Secretary of State on the Subject of the exchange of Prisoners that it woud bring the matter to an Issue, I think they woud not dare to treat that with Contemptuous Silence, for alltho they know well enough my Connection with you yet I shoud not wonder if pressed shou’d they rest their defence upon the Plea of not being informed of the Authority Under which I made the proposal— By the annexed acc’t you will see the Ballance in my hands on your acct the 31st Ultimo was £39..10— I am with great respect & Esteem Dr sr Yours Sincerely
William Hodgson
 
Addressed: To / Dr. Franklin / Passy
